Citation Nr: 1308215	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for bilateral hearing loss, to include entitlement to an increased disability rating.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to January 1961. 
This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Specifically, following the Veteran's August 2007 increased rating claim, in a March 2008 rating decision, the RO proposed to reduce the disability rating assigned to the service-connected bilateral hearing loss from 10 percent disabling to 0 percent disabling.  In a May 2008 rating decision, the RO reduced the disability rating assigned to the bilateral hearing loss from 10 percent to 0 percent disabling, effective August 1, 2008.  A Notice of Disagreement (NOD) was received by the Veteran in July 2008.  The RO then issued another rating decision in October 2008, continuing the 0 percent rating for the bilateral hearing loss.  In February 2009, the Veteran submitted another NOD.  In February 2010, the RO issued a Statement of the Case (SOC), and a Substantive Appeal was received in March 2010.  While it is not clear that the Veteran filed a NOD with regard to the denial of an increased rating, the Board is taking jurisdiction over this issue, as this appeal originally began with the Veteran filing a claim for a disability rating in excess of his 10 percent rating. 

The Veteran's Virtual VA claims file has been reviewed in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

Initially, the Board notes that in a September 2007 statement, prior to the May 2008 rating decision that effectuated the reduction of the evaluation assigned for bilateral hearing loss, the Veteran indicated that he currently seeks treatment for his bilateral hearing loss at the local "JC and JB" VA Medical Center (VAMC).  The Veteran currently resides in Jerseyville, Illinois, and an Internet search reveals that the Veteran is referring to the John Cochran (JC) VAMC and the Jefferson Barracks VAMC, both located in St. Louis, Missouri, only an hour from the Veteran's home.  An April 2011 internal document from the RO suggests that the Veteran has been treated by the St. Louis, Missouri, VAMC from November 1996 to April 2011.  However, none of these VA treatment records are currently located in the Veteran's paper claims file or in his Virtual VA claims file.  To date, the RO has not made attempts to obtain these records.  Upon remand, the RO must make attempts to obtain these VA treatment records, as they are pertinent to the Veteran's appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, the Veteran was provided one VA audiological examination in December 2007, prior to the reduction, and one VA audiological examination in Septemer 2008, following the reduction.  Both VA examinations failed to address the requirements laid out by the United States Court of Appeals for Veterans Claims (Court) in Martinak v. Nicholson.  Specifically, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Both VA examinations did not address the functional effects the Veteran experiences as a result of his bilateral hearing loss - including, for example, in his day-to-day activity.  Additionally, as the Board finds that the increased rating claim is intertwined with the restoration appeal, the Board notes that the most recent VA examination of the Veteran's bilateral hearing loss is also over four years old.  Thus, the Board finds that a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss, and to address the recent case law.  VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the John Cochran VAMC in St. Louis, Missouri, which have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Jefferson Barracks VAMC, in St. Louis, Missouri, which have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e) (2012).

2.  After obtaining the above records, schedule the Veteran for a VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in the Veteran's day-to-day activities.  The rationale for all opinions expressed should also be provided.

3.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to restoration of a 10 percent evaluation for bilateral hearing loss, currently rated as 0 percent disabling, effective August 1, 2008, to include entitlement to an increased disability rating.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

